DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 1-10 are objected to because of the following informalities: 
The claim amendment to claim 1 filed 10/8/21 twice includes “where is”. This should be rewritten for clarity. Appropriate correction is required.
Claims 2-10 are objected to based on their dependency to claim 1.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 20130309080 in view of Pellenc US 20140105749.
	1. An oblique flow booster fan, comprising: an impeller 70, comprising an impeller body 72 and a plurality of blades 74 connected to the impeller body, each of the blades spirally extended from a top of the impeller body to a bottom of the impeller body (see e.g. Figs 8-9), two ends of each of the blades being provided an upper edge and a lower edge respectively (see e.g. Figs 8-9); an air guide assembly, comprising an outer ring 114, an inner cylinder 98 
 	Johnson does not appear to disclose wherein the upper edge of each blade has a raised cambered surface and does not appear to disclose the upper edge having a width larger than the lower edge.
 	In e.g. Figs 1-2 and 8A-8B, Pellenc discloses impeller blades having the features of the upper end of each blade has a raised cambered surface (see annotated Figs 1-2 herein) and the upper edge having a width larger than the lower edge (see Figs 8A-8B). 
	A simple substitution of one known impeller blade design for another with the predictable result of pumping fluid has been held obvious to one of ordinary skill in the art as in MPEP 2143 I. (B).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the impeller blade design of Pellenc in the system of Johnson as a simple substitution of one impeller blade for another to produce the predictable result of blowing air.


    PNG
    media_image1.png
    746
    695
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    528
    561
    media_image2.png
    Greyscale

 	Johnson as modified by Pellenc discloses: 
 	Regarding claims 2-6, and 8, Johnson as modified above discloses:
 	2. The oblique flow booster fan according to claim 1, wherein the impeller body is upward extended to form the upper edge that is spiral (see Figs 8-8B of Pellenc wherein the upper edge is spiraled and Figs 1-3 which also show the blades forming a spiral in the same manner as applicant’s blades).  

 	4. The oblique flow booster fan according to claim 1, further comprising a connecting base (96 of Johnson) fixed at a top of the inner cylinder, the rotating shaft of the motor is protruded from the connecting base and connected to the impeller body (see e.g. Fig 7 of Johnson).  
 	5. The oblique flow booster fan according to claim 1, wherein a holder (96 of Johnson) is provided inside the inner cylinder for installing the motor (see e.g. 0063 of Johnson).  
 	6. The oblique flow booster fan according to claim 1, wherein the inner cylinder is a frustum shape (see e.g. Fig 7 of Johnson), and an outer diameter of the inner cylinder gradually decreases from top to bottom (Top and bottom are relative terms that are orientation dependent, not structural limitations. The blower unit of Johnson is capable of being operated in the orientation shown below and therefore Johnson meets the structural limitations of the claim. See 98 from the intersection of 114 and 68 downward to the bottom of 98 in the figure of Johnson below.), the inner cylinder is higher than the outer ring in an axial direction of the rotating shaft (Higher is a relative term that is orientation dependent, not a structural limitation. The blower unit of Johnson is capable of being operated in the orientation shown below and therefore Johnson meets the structural limitations of the claim. See the figure below wherein 114 extends beyond 98 in the axial direction of Johnson), and each of the air guide vanes 102 are higher than the outer ring in the axial direction of the rotating shaft (Higher is a relative term that is orientation dependent, not a structural limitation. The blower of Johnson is 
	

    PNG
    media_image3.png
    637
    629
    media_image3.png
    Greyscale

Fig 7 of Johnson with flipped orientation wherein the blower unit in Fig 7 is capable of being used in the orientation shown above e.g. for applications requiring downward flow.

 	
	8. The oblique flow booster fan according to claim 1, wherein the pressurization volute casing has a neck that is recessed inward, and an inner wall of the neck is spaced from the blades (see e.g. Fig 7 wherein 68 and 66 together forms a neck recessed inward spaced apart from the blades 74 near the intersection of 66 and 68 of Johnson).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 20130309080 in view of Pellenc US 20140105749 in further view of Ruck US 20140023491.
 	Johnson as modified above does not disclose the limitations of claim 9.
 	In e.g. Fig 7, Ruck discloses wherein the outer ring 12 and the bottom edge of the pressurization volute casing 39 are provided with protrusions and grooves matching with each other, and the protrusions are protruded along a radial direction of the outer ring (see the threads in Fig 7).  
 	Substituting one connection type (the connector of Johnson) for another (the threaded connector of Ruck) with a predictable result of connecting housing part together has been held obvious to one of ordinary skill in the art as per MPEP 2143 I (B).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a threaded connection between 114 and 68 of Johnson as .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US 20130309080 in view of Pellenc US 20140105749 in further view of Lofy US 20120114512.
	Regarding claim 10, Johnson as modified above discloses wherein the pressurization volute casing comprises a first casing 68 and a second casing 66 that are matched with each other.
 	Johnson as modified above does not appear to describe the connections used between 66 and 68 and thus does not disclose a first fixing part, a second fixing part, an engaging buckle, and a matching block are provided between the first and the second casings, the engaging buckle and the matching block are detachably engaged with each other, the first fixing part and the second fixing part are detachably 11connected together by a connector.
 	Lofy discloses a first fixing part (edge of 16 which is fixed to 14), a second fixing part (edge of 14 which is fixed to 16), an engaging buckle (40 of 38 labeled in Fig 1), and a matching block (42 of 38 labeled in Fig 1) are provided between the first 14 and the second 16 casings, the engaging buckle and the matching block are detachably engaged with each other (see 38 in Fig 1), the first fixing part and the second fixing part are detachably 11connected together by a connector (As shown in Fig 15, there are three additional connectors 38 in addition to the connector labeled in Fig 1. Therefore, any of these additional three connectors is considered the claimed connector. Additionally, see 0089 where additional connectors can be used such as screws or rivets.).
. 






Claims 1, and 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker US 20080226454 in view of Pellenc US 20140105749.
	Decker discloses:
 	1. An oblique flow booster fan, comprising: an impeller 18, comprising an impeller body 40 and a plurality of blades 42 connected to the impeller body, two ends of each of the blades being provided an upper edge and a lower edge respectively (see e.g. Fig 1); an air guide assembly, comprising an outer ring 24, an inner cylinder 28 spaced apart in the outer ring, and a plurality of air guide vanes 50 evenly connected between the outer ring and the inner cylinder (see Fig 1); a motor (30, 32), installed in the inner cylinder and having a rotating shaft 34 connected to the impeller body (see e.g. Fig 1); and a pressurization volute casing 12, arranged outside the impeller (see e.g. Fig 1) and connected to the outer ring (see e.g. Fig 1), one end of 
 	In e.g. Fig 3A, Decker does not appear to disclose wherein the upper edge of each blade has a raised cambered surface and does not appear to disclose the upper edge having a width larger than the lower edge.
 	In e.g. Figs 1-2 and 8A-8B, Pellenc discloses impeller blades having the features of the upper end of each blade has a raised cambered surface (see annotated Figs 1-2 herein) and the upper edge having a width larger than the lower edge (see Figs 8A-8B). 
	A simple substitution of one known impeller blade design for another with the predictable result of pumping fluid has been held obvious to one of ordinary skill in the art as in MPEP 2143 I. (B).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the impeller blade design of Pellenc in the system of Decker in e.g. Fig 3A as a simple substitution of one impeller blade for another to produce the predictable result of blowing air.
 	
Decker as modified above discloses:
 	2. The oblique flow booster fan according to claim 1, wherein the impeller body is upward extended to form the upper edge that is spiral (see Figs 8-8B of Pellenc wherein the 
 	3. The oblique flow booster fan according to claim 1, wherein the impeller has an odd number of the blades (see Fig 3A of Decker wherein the impeller blades of Decker have been replaced by the impeller blades of Pellenc).  
 	4. The oblique flow booster fan according to claim 1, further comprising a connecting base (top portion of 28 where 36 is located in Fig 1 of Decker) fixed at a top of the inner cylinder, the rotating shaft (34 of Decker) of the motor (30, 32 of Decker) is protruded from the connecting base and connected to the impeller body (see e.g. Fig 1 of Decker).  
5. The oblique flow booster fan according to claim 1, wherein a holder (inside of 28 of Decker) is provided inside the inner cylinder for installing the motor (see e.g. Fig 1 of Decker).  
	6. The oblique flow booster fan according to claim 1, wherein the inner cylinder 28 is a frustum shape (see e.g. Fig 1 of Decker), and an outer diameter of a top of the inner cylinder is larger than that of a bottom of the inner cylinder (See Fig 1 of Decker below.), the inner cylinder 28 is higher than the outer ring 24 in an axial direction of the rotating shaft (See Fig 1 below), and each of the air guide vanes 50 are higher than the outer ring in the axial direction of the rotating shaft (see Fig 1 below wherein 50 extends above 24).  
 	7. The oblique flow booster fan according to claim 1, wherein each of the air guide vanes (50 of Decker) has a top side and a bottom side oppositely arranged (see e.g. Fig 1 of Decker), the top side is connected to the top of the inner cylinder 28 (see e.g. Fig 1) and located above the outer ring (50 extends axially further than 24 in the figure below), the bottom side is respectively connected to the inner cylinder and the outer ring (see Fig 1 wherein 50 is 


    PNG
    media_image4.png
    542
    648
    media_image4.png
    Greyscale

Fig 1 of Decker rotated 90 degrees in orientation


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker US 20080226454 in view of Pellenc US 20140105749 in further view of Ruck US 20140023491.
 	Decker does not disclose the limitations of claim 9.
 	In e.g. Fig 7, Ruck discloses wherein the outer ring 12 and the bottom edge of the pressurization volute casing 39 are provided with protrusions and grooves matching with each other, and the protrusions are protruded along a radial direction of the outer ring (see the threads in Fig 7).  
 	Substituting one connection type (the connector of Decker) for another (the threaded connector of Ruck) with a predictable result of connecting housing part together has been held obvious to one of ordinary skill in the art as per MPEP 2143 I (B).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a threaded connection between 12 and 24 of Decker as taught by Ruck to gain the benefit of securely and removably attaching the housing parts using a known connection in the art.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached M-T 8-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746